Citation Nr: 0827453	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition of 
the feet.

3.  Entitlement to service connection for varicose veins.  

4.  Entitlement to a higher initial rating for type II 
diabetes mellitus associated with herbicide exposure, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and August 2006 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a June 3, 2008 hearing before a 
Veterans Law Judge sitting at the RO (Travel Board hearing).  
Information now associated with the claims file shows that on 
June 2, 2008, the veteran made a timely request to reschedule 
the hearing; and he showed good cause.  However, his request 
was not associated with the claims file at the time of the 
scheduled hearing, and  the RO listed the hearing request as 
canceled.    

The Board finds that in light of the veteran's good cause 
shown for his failure to report to the hearing, and his 
timely request to reschedule, the veteran is entitled to be 
scheduled for another Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should reschedule the veteran for 
a Travel Board hearing.  After the 
hearing is conducted, or in the event the 
veteran cancels the hearing or otherwise 
fails to report, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




